Citation Nr: 0818835	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

2.  Entitlement to a compensable evaluation for the service-
connected sinusitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
right lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected diabetic neuropathy of the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision.  

In May 2006 the Board remanded the issues on appeal to the 
RO, via the Appeals Management Center (AMC), for further 
development.  

The Board notes that also in the May 2006 Board remand the RO 
was instructed to issue a Statement of the Case (SOC) for the 
issues of service connection for weakness in the upper 
extremities in compliance with Manlincon v. West, 12 Vet. 
App. 238 (1999), where the Court held that the RO did not 
issue a SOC and in order to comply with due process 
requirements, a remand was in order for the RO to prepare an 
SOC on the issue.  

The RO then issued a September 2006 SOC; however, the veteran 
did not file a Substantive Appeal and therefore, those issues 
are no longer before the Board.   

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In the May 2006 Board remand, the RO was directed to schedule 
the veteran for a VA examination for his service-connected 
issues of diabetes mellitus, sinusitis,  diabetic neuropathy 
of the right lower extremity and diabetic neuropathy of the 
left lower extremity, since he claimed that his service-
connected disabilities had increased in severity since the 
June and July 2002 VA examinations.  

The Board notes that when a veteran claims that his condition 
is worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)  

The RO notified him in a January 2007 letter that he was to 
be scheduled for a VA examination at the VA Medical Center 
and would be contacted as to a time and date.  However, the 
letter was sent to the veteran's former address and he did 
not receive it.  

In March 2007 the RO was notified of the veteran's new 
address but the RO did not inform the veteran of his VA 
examination(s) at the new address on file.  Then in the July 
2007 Supplemental Statement of the Case (SSOC) the RO denied 
all of the claims as listed hereinabove for failure to show 
to the scheduled VA examination(s).  

Therefore, the Board finds that the RO has the duty to 
schedule the veteran for new VA examination(s) and to notify 
the veteran of the VA examination(s) at his new address on 
record.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In regards to the issues of increased rating for diabetes 
mellitus and sinusitis to be in compliance with the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the RO should notify the veteran that: (1) to substantiate 
such a claim, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life; (2) if the diagnostic code 
under which he is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to him; 
(3) he must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that he may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson 
and Vazquez-Flores v. Peake, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
diabetes mellitus, sinusitis, and 
diabetic neuropathy of the lower 
extremities.  The claims file must be 
made available to the examiner(s), and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should state the current 
nature and extent of the veteran's 
service-connected diabetes mellitus, 
sinusitis, and diabetic neuropathy of the 
lower extremities bilaterally. The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies that the examiner 
deems necessary should be performed. The 
examiner must provide a description of 
the severity and symptomatology of each 
disorder. A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

